DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2022 has been entered.  Claims 1, 4, and 14 are currently amended; no claims have been cancelled; claims 2, 3, and 5-13 are previously presented; no claims have been added.  Claims 1-14 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed 16 February 2022, with respect to “Specification” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,891,598 B1), hereafter referred Wang, in view of Matsumura (US 2017/0257137 A1), further in view of Hsieh et al. (US 2014/0364067 A1), hereafter referred Hsieh.

Regarding claim 4, Wang teaches a wireless communication apparatus comprising:
a plurality of receivers (Wang, Fig. 1, Column 5, lines 60-67; M antennas and radios, where each antenna may be used for both transmit and receive); and
a control unit configured to determine at least one of a calibration weight to be applied to each of the receivers based on reception signals received by the plurality of respective receivers and a UL channel estimation value between antennas that correspond to the respective receivers and a plurality of user equipments (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).
Wang does not expressly teach a determination unit configured to acquire a quality value of each of a plurality of reception signals received by the plurality of respective receivers, and
determine whether the transition of the quality value satisfies a first condition; and
wherein the control unit updates, for a receiver in which the transition of the quality value satisfies the first condition, the calibration weight and the UL channel estimation value to the calibration weight and the UL channel estimation value determined based on the reception signal received by the receiver before the transition of the quality value satisfies the first condition.
However, Matsumura teaches a determination unit configured to acquire a quality value of each of a plurality of reception signals received by the plurality of respective receivers (Matsumura, Fig. 15, [0118]; determined whether a variation in the amplitude ratios G of the reception channels and a variation in the phase differences of the reception channel are equal to or lower than defined values) and
determine whether the transition of the quality value satisfies a first condition (Matsumura, Fig. 15, [0118]; if at least any of the variations exceeds a corresponding defined value, the calibration process proceeds to step S206); and
wherein the control unit updates, for a receiver in which the transition of the quality value satisfies the first condition indicating the abnormal interference level, the calibration weight and the UL channel estimation value to the calibration weight and the UL channel estimation value determined based on the reception signal received by the receiver before the transition of the quality value satisfies the first condition indicating the abnormal interference level (Matsumura, Fig. 15, [0119]; the correlation values for the reception channels are calculated and a correlation table is generated).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).
Wang in view of Matsumura does not expressly teach wherein satisfying the first condition indicates an abnormal interference level.
However, Hsieh teaches wherein satisfying the first condition indicates an abnormal interference level (Hsieh, [0071-[0073]; interference where the frequency of the interference is very close to the frequencies of the normal signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Hsieh in order to prevent mutual interferences between the receiver path and transmitter path (Hsieh, [0073]).

Regarding claim 11, Wang in view of Matsumura further in view of Hsieh teaches the wireless communication apparatus according to Claim 4 above.  Further, Wang teaches wherein the plurality of reception signals include at least one of a UL calibration signal (Wang, Column 3, lines 1-20; received calibration signals) and a UL channel estimation signal (Wang, Column 8, lines 30-45; the ratio of the uplink MIMO channels may be represented in Equation 17, where h14 and h24 may be obtained from the UE’s channel estimation), and
the control unit determines the calibration weight based on the UL calibration signal and determines the UL channel estimation value based on the UL channel estimation signal (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Kim et al. “Online Calibration for LTE-Based Antenna Array System” International Journal of Antennas and Propagation, Volume 2016, pp. 1-10, 2016, hereafter referred Kim, further in view of Chen et al. (US 2016/0020817 A1), hereafter referred Chen.

Regarding claim 1, Wang teaches a wireless communication apparatus comprising:
a plurality of receivers provided so as to correspond to a plurality of respective antennas (Wang, Fig. 1, Column 5, lines 60-67; M antennas and radios, where each antenna may be used for both transmit and receive);
a calibration transmitter (Wang, Column 2, lines 33-40; self-calibration of the transmitter and receiver paths), and 
determine a calibration weight to be applied to each of the receivers based on a UL calibration signal transmitted from the calibration transmitter and a UL calibration signal received by each of the receivers (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).
Wang does not expressly teach a control unit configured to release, when an Uplink (UL) calibration is executed, connection between the antennas and the respective receivers.
However, Matsumura teaches a control unit configured to release, when an Uplink (UL) calibration is executed, connection between the antennas and the respective receivers (Matsumura, Fig. 16, [0126]; in a transmitter calibration mode, the receiving unites 90A-N are preferably in the OFF states), and 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).
Wang in view of Matsumura does not expressly teach wherein the UL calibration signal passes through the respective receivers and resulting in information to the control unit, the receivers being in ON states.
However, Kim teaches wherein the UL calibration signal passes through the respective receivers and resulting in information to the control unit, the receivers being in ON states (Kim, Fig. 8, p. 5-7; the calibration algorithm part takes in 4 inputs through the receivers where the receivers are on and as described in p. 2 the antenna arrays are off during calibration of the RF modules).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Kim in order to provide a reliable calibration of Release 10 TDD LTE signals (Kim, p. 1).
Wang in view of Matsumura further in view of Kim does not expressly teach wherein the calibration transmitter is configured to transmit the UL calibration signal while the connection is released.
However, Chen teaches wherein the calibration transmitter is configured to transmit the UL calibration signal while the connection is released (Chen, Fig. 7, [0063]-[0066]; the switch switches between the UL antenna calibration and the DL antenna calibration and while the UL calibration signal is transmitted through the RX paths to arrive at a RX calibration unit, the switch may switch to the DL antenna calibration from the UL antenna calibration).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura further in view of Kim to include the above recited limitations as taught by Chen in order to calibrate the TX/RX paths simultaneously (Chen, [0065]).


Regarding claim 14, Wang teaches a wireless communication method comprising:
determining a calibration weight to be applied to each of the receivers based on a UL calibration signal transmitted from a calibration transmitter and a UL calibration signal received by each of the receivers (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).
Wang does not expressly teach releasing, when UL calibration is executed, connection between a plurality of antennas and a plurality of respective receivers provided so as to correspond to the respective antennas.
However, Matsumura teaches releasing, when UL calibration is executed, connection between a plurality of antennas and a plurality of respective receivers provided so as to correspond to the respective antennas (Matsumura, Fig. 16, [0126]; in a transmitter calibration mode, the receiving unites 90A-N are preferably in the OFF states).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).
Wang in view of Matsumura does not expressly teach wherein the UL calibration signal passes through the respective receivers and resulting in information to the control unit, the receivers being in ON states.
However, Kim teaches wherein the UL calibration signal passes through the respective receivers and resulting in information to the control unit, the receivers being in ON states (Kim, Fig. 8, p. 5-7; the calibration algorithm part takes in 4 inputs through the receivers where the receivers are on and as described in p. 2 the antenna arrays are off during calibration of the RF modules).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Kim in order to provide a reliable calibration of Release 10 TDD LTE signals (Kim, p. 1).
Wang in view of Matsumura further in view of Kim does not expressly teach wherein the calibration transmitter is configured to transmit the UL calibration signal while the connection is released.
However, Chen teaches wherein the calibration transmitter is configured to transmit the UL calibration signal while the connection is released (Chen, Fig. 7, [0063]-[0066]; the switch switches between the UL antenna calibration and the DL antenna calibration and while the UL calibration signal is transmitted through the RX paths to arrive at a RX calibration unit, the switch may switch to the DL antenna calibration from the UL antenna calibration).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura further in view of Kim to include the above recited limitations as taught by Chen in order to calibrate the TX/RX paths simultaneously (Chen, [0065]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Kim further in view of Chen as applied to claim 1 above, and further in view of MacKay (US 4,052,567).

Regarding claim 2, Wang in view of Matsumura in view of Kim further in view of Chen teaches the wireless communication apparatus according to Claim 1 above.  Wang in view of Matsumura in view of Kim further in view of Chen does not expressly teach further comprising:
a plurality of terminators provided so as to correspond to the plurality of respective receivers; and
a plurality of switches configured to connect the receivers and the respective antennas or the receivers and the respective terminators,
wherein the control unit switches each of the plurality of switches in such a way as to connect the receivers and the respective terminators and releases the connection between the antennas and the respective receivers.
However, MacKay teaches further comprising:
a plurality of terminators provided so as to correspond to the plurality of respective receivers (MacKay, Fig. 1, Column 2, lines 40-67; receiver terminators 11C, 12C, 13C, and 14C paired with first through fourth receivers); and
a plurality of switches configured to connect the receivers and the respective antennas or the receivers and the respective terminators (MacKay, Fig. 2, Column 5, lines 19-61; the receiver terminators include switches that control the final pulse rate and is used to determine when the receiver starts receiving),
wherein the control unit switches each of the plurality of switches in such a way as to connect the receivers and the respective terminators and releases the connection between the antennas and the respective receivers (MacKay, Fig. 2, Column 5, lines 19-61; the receiver terminators include switches that control the final pulse rate and is used to determine when the receiver starts receiving).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura in view of Kim further in view of Chen to include the above recited limitations as taught by MacKay in order to allow the number of transmitters and receivers to be scalable (MacKay, Column 1, lines 35-45).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Kim further in view of Chen as applied to claim 1 above, and further in view of Athley (US 2018/0212668 A1).

Regarding claim 3, Wang in view of Matsumura in view of Kim further in view of Chen teaches the wireless communication apparatus according to Claim 1 above.  Wang in view of Matsumura in view of Kim further in view of Chen does not expressly teach wherein the control unit controls, when the connection between the antennas and the respective receivers is released, the signal level of the UL calibration signal to be higher than the signal level in a case in which it is assumed that the UL calibration signal is transmitted in a state in which the antennas and the respective receivers are connected to each other.
However, Athley teaches wherein the control unit controls, when the connection between the antennas and the respective receivers is released, the signal level of the UL calibration signal to be higher than the signal level in a case in which it is assumed that the UL calibration signal is transmitted in a state in which the antennas and the respective receivers are connected to each other (Athley, Fig. 2, [0028]; detecting the inactive antenna has a higher received power than the active antenna plus threshold 103).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura in view of Kim further in view of Chen to include the above recited limitations as taught by Athley in order to find the best antenna and optimize data throughput (Athley, [0005]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura further in view of Hsieh as applied to claim 4 above, and further in view of Fujii et al. (US 2005/0099936 A1), hereafter referred Fujii.

Regarding claim 5, Wang in view of Matsumura further in view of Hsieh teaches the wireless communication apparatus according to Claim 4 above.  Wang in view of Matsumura in view of Hsieh does not expressly teach wherein the determination unit calculates, for every predetermined time section, a moving average value of the quality value, and determines whether the transition of the quality value satisfies the first condition based on the calculated moving average value.
However, Fujii teaches wherein the determination unit calculates, for every predetermined time section, a moving average value of the quality value, and determines whether the transition of the quality value satisfies the first condition based on the calculated moving average value (Fujii, [0058]; the determiner configured to determine a period in which a moving average of the self-correlation is equal to or higher than a predetermined threshold value in one transmission symbol period).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura further in view of Hsieh to include the above recited limitations as taught by Fujii in order to change a guard interval length in each transmission symbol without changing the frame length of the transmission signal (Fujii, [0045]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Kim further in view of Chen as applied to claim 1 above, and further in view of Fujii.

Regarding claim 12, Wang in view of Matsumura in view of Kim further in view of Chen teaches the wireless communication apparatus according to Claim 1 above.  Further, Wang teaches wherein the wireless communication apparatus operates in a Time Division Duplex (TDD) mode (Wang, Column 2, lines 5-13; time division duplex systems).
Wang in view of Matsumura in view of Kim further in view of Chen does not expressly teach the calibration weight is determined based on a UL calibration signal transmitted or received in a guard period of a special subframe.
However, Fujii teaches the calibration weight is determined based on a UL calibration signal transmitted or received in a guard period of a special subframe (Fujii, [0013]; the transmission signal is transmitted by a frame in the guard interval added to an effective symbol period).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura in view of Kim further in view of Chen to include the above recited limitations as taught by Fujii in order to change a guard interval length in each transmission symbol without changing the frame length of the transmission signal (Fujii, [0045]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura in view of Kim in view of Chen further in view of Fujii as applied to claim 12 above, and further in view of Wang (US 2019/0222406 A1), hereafter referred Wang2.

Regarding claim 13, Wang in view of Matsumura in view of Kim in view of Chen further in view of Fujii teaches the wireless communication apparatus according to Claim 12 above.  Wang in view of Matsumura in view of Kim in view of Chen further in view of Fujii does not expressly teach wherein the UL calibration signal is transmitted or received in a UL calibration execution period after a Downlink (DL) calibration execution period.
However, Wang2 teaches wherein the UL calibration signal is transmitted or received in a UL calibration execution period after a Downlink (DL) calibration execution period (Wang2, [0060]; downlink calibration signal apparatus may send the downlink calibration signal to terminal set before uplink calibration signal apparatus sends the uplink calibration signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura in view of Kim in view of Chen further in view of Fujii to include the above recited limitations as taught by Wang2 in order to have efficient, reliable, and accurate broadcaster calibration (Wang2, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416